EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Armstrong on 04/27/2022.

The application has been amended as follows: 

In Claim 1, line 8, the phrase “signals transmitted directly or indirectly” has been removed and the phrase --- the signals --- has been inserted. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-8 and 11-13, the prior arts of record fail to disclose, teach or render obvious a system for optimizing a patient’s pelvic floor muscle exercise with all the structural components and functional limitation as detailed in claim 1. Specifically, the prior arts of record, Iglesias, Kim, Shim and Bennett (see the Final Rejection dated 10/14/2021), fail to disclose wherein the application is configured to: display a positional image comprising a line on the graphical user interface that corresponds to the position of the patient’s vagina that is generated by the accelerometers of the intravaginal device during performance of the pelvic floor exercise, wherein the positional image corresponds to a lift maneuver when the line rotates form the right to left and wherein the positional image corresponds to a bearing down movement when the line rotates from left to right. As such, claims 1-8 and 11-13 are allowable over prior arts of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SJA/Examiner, Art Unit 3784                                                                                                                                                                                                        
/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784